

115 HR 6809 IH: Puerto Rico Integrity in Medicare Advantage Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6809IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Miss González-Colón of Puerto Rico (for herself, Mr. Serrano, Mr. Bacon, Mr. Soto, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for temporary stabilization of Medicare
			 Advantage payments following Hurricane Maria.
	
 1.Short titleThis Act may be cited as the Puerto Rico Integrity in Medicare Advantage Act. 2.Temporary stabilization of Medicare Advantage payments following Hurricane Maria (a)In generalSection 1853(n) of the Social Security Act (42 U.S.C. 1395w–23(n)) is amended—
 (1)in paragraph (1)(B), by striking subsequent year and inserting subsequent year, subject to paragraph (7),; (2)in paragraph (4), by striking In and inserting Subject to paragraph (7), in; and
 (3)by adding at the end the following new paragraph:  (7)Average geographic adjustment floorFor each of 2019, 2020, and 2021, when calculating the adjusted average capital amount under section 1876(a)(4) for the purposes of establishing the base payment amount, the average geographic adjustment shall not be less than 0.70 for any area..
 (b)Ensuring payments flow to Puerto Rico providers and patientsSection 1854(a)(6) of the Social Security Act (42 U.S.C. 1395w–24(a)(6)) is amended— (1)in subparagraph (B)(iv)—
 (A)by striking Exception.—In the case of and inserting  Exceptions.—(I)In the case of; and (B)by adding at the end the following new subclause:
						
 (II)In the case of an area to which section 1853(n)(7) applies with respect to a year, clause (iii) shall be waived for bids submitted for such area and year and subparagraph (C) shall apply.; and
 (2)by adding at the end the following new subparagraph:  (C)Strengthening support to health care providers in Puerto RicoWhen reviewing bids submitted by plans serving areas in Puerto Rico, the Secretary shall ensure that, of the increase in blended benchmark amount attributable to section 1853(n)(7) (above the amount that would otherwise be determined under section 1853(n)), no less than 50 percent is directed toward provider compensation..
				